309 S.W.3d 874 (2010)
Jerry PLUMMER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93394.
Missouri Court of Appeals, Eastern District, Division Four.
May 11, 2010.
JoAnn Rotermund, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Jerry Plummer (hereinafter, "Movant") appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In his first point on appeal, Movant alleges the motion court clearly erred when it declined to find plea *875 counsel ineffective for failing to explain the difference between a civil nonsupport proceeding and a criminal nonsupport proceeding, rendering his plea involuntary, unknowing, and unintelligent. In his second point on appeal, Movant claims the motion court clearly erred when it declined to find probation revocation counsel ineffective for failing to advocate on his behalf.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Hartman v. State, 130 S.W.3d 727, 728 (Mo.App. E.D.2004). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the motion court's denial of Movant's Rule 24.035 motion pursuant to Rule 84.16(b).